Citation Nr: 1705480	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-10 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability with sleep disturbance.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Regional Office (RO) in Muskogee, Oklahoma.

The Board previously considered this appeal in June 2014, and remanded these issues for further development.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1. There is no in-service acquired psychiatric injury or disease.

2. The Veteran's current psychiatric disorder is not related to service.

3. The Veteran has a current diagnosis for a low back disability.

4. The Veteran experienced low back pain while in service. 

5. Symptoms of the current low back disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6. The current low back disability is not related to service.

7. The Veteran has a current diagnosis for bilateral knee degenerative joint disease, but does not have a diagnosis for the bilateral lower extremities.

8. The Veteran was treated for left knee pain during service. 

9. Symptoms of the current bilateral knee disabilities were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

10.  The current bilateral knee disabilities are not related to service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria to establish service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria to establish service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria to establish service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5. The criteria to establish service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6. The criteria to establish service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claims for degenerative joint disease of the bilateral knees and lumbar spine.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for an Acquired Psychiatric Disability

The Veteran contends that he has a psychiatric disability including sleep disturbance, as a result of stressful duties during service, including guard duties at the Berlin Wall.

Service treatment records do not show any psychiatric abnormalities during service.  The Veteran's Reports of Medical History show that he also affirmatively denied any psychiatric symptoms upon entrance and separation from service.

On VA examination in August 2014, the Veteran endorsed depression, anxiety, chronic sleep impairment and mild memory loss.  He told the examiner that he was a guard on the Berlin Wall and saw adolescents be shot by East Germans while they tried to cross the fence line or climb the Wall.  The examiner diagnosed the Veteran with Major Depressive Disorder.  The Veteran maintained that he experiences sadness, pessimism, low self-esteem, guilt, loss of interest and pleasure for activities, restlessness, irritability, decreased sleep and appetite, concentration and decision-making difficulty, low energy, as well as lack of libido.  The examiner noted that the Veteran's Major Depressive Disorder appears to be related to changes in impairment in functional status and quality of life such that activities are generally limited outside of volunteer work and his marital relationship is tense.  According to the examiner, the Veteran's prognosis for improvement of psychiatric condition and impairments in functional status is guarded.  The examiner opined, "The Veteran's Major Depressive Disorder is not at least as likely as not related to the events during service that the Veteran reports (while guarding Berlin Wall, witnessing adolescents being shot by East Germans as they tried to cross the fence or go through the Berlin Wall)."  The examiner reasoned that the Veteran reported occasional distressing dreams about Berlin, but did not elaborate.  He reported experiencing the deaths of several family members and of friends over the past several years.  He also said that his wife experienced a brain aneurysm last winter that has left her feeling grouchy.  He reported symptoms of being worried, which was limited to finances and being upset over his perception that the general public no longer cares about veterans.  The examiner opined that current and recent psychosocial stressors outweigh events experienced in military service with regard to association with Major Depressive Disorder.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The only other evidence of record supporting this claim is the various general lay assertions.  The Veteran has claimed that he experienced a very stressful job while in the Army and has had trouble sleeping, depression, and other mental health problems since then.  See Substantive Appeal, received April 12, 2011.  In this case, the Board finds that the Veteran was competent to state that he has an acquired psychiatric disorder as such is confirmed by the record.  However, in this instance, the Veteran is not competent to offer an opinion regarding the etiology of his acquired psychiatric disorder.  The question regarding the etiology of such a disability involves the attribution of multiple potential etiologies and is a complex medical issue that cannot to be addressed by a layperson.

After a full review of the record, the weight of the evidence demonstrates that psychiatric disorder did not have its onset in service and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disability

The Veteran contends that events during service, including heavy lifting and falling from a moving truck, led to the development of a disorder manifested by back pain.

First, the evidence of record demonstrates that the Veteran was diagnosed with degenerative arthritis of the spine in 1983.  This diagnosis was confirmed again according to his VA examination in August 2014.

Next, service treatment records do not contain any treatment for lower back pain while in service.  The Veteran's September 1965 report of medical history reported a backache due to spina bifida at S1, but that it was asymptomatic.  Significantly, the entrance examination described the spine as normal and noted no defects or diagnoses.  Generally, a Report of Medical History is insufficient to show notation. 38 C.F.R. § 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Accordingly, the Veteran was sound at entrance.  The separation examination did not contain any spine abnormalities.  The Veteran's Reports of Medical History show that he also affirmatively denied any recurrent back pain upon entrance and separation from service.

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to cause his current low back disability, or to have caused chronic or continuous symptoms of a low back disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current low back disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a low back disability in service or continuous symptoms of a low back disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, the Board finds that the Veteran did not experience chronic symptoms of a low back disability during service.  The service treatment records show that the Veteran was not treated for back pain, and his entrance and separation examinations did not reveal any abnormalities of the spine.  As a result, the Board does not find his report of in-service injuries and symptoms to be credible as it relates to any current spine diagnosis.  Specifically, the current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  Upon discharge from service, the Veteran affirmatively denied any recurrent back pain, but did endorse other physical health issues.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a low back disability during service.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back disability after service separation.

VA treatment records from June 2000 indicate that the Veteran received medical attention for a spinal cord injury.  He told the treating physician that he injured his back in 1983, but has no residual effects of that injury.  The Board notes that there is a 32-year period of time between service separation and initial treatment for the low back.  Furthermore, the Veteran's complaints at that time were back pain due to an automobile accident and not due to service.  The evidence does not show and the Veteran has not otherwise alleged he sought treatment for a lumbar spine disability during this 32-year period.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).

The Veteran has claimed that he was pushed out of a five-ton truck while in the Army and has been having back trouble ever since that time.  See Substantive Appeal, received April 12, 2011.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Furthermore, the VA examiner's opinion (as discussed below) is more probative as a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

Moreover, arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing, such as MRI, which the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of a low back disability until at least 1983.  Additionally, the record does not indicate that the Veteran received treatment for low back arthritis during service or that he actually received treatment for any low back disability within the first year following service separation.  Therefore, a low back disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, as a low back disability is currently shown and the evidence reflects a possible in-service low back injury, the next question is whether there is a causal relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current low back disability and service. 

On VA examination in August 2014, the Veteran endorsed low back pain since service, but did not seek treatment then.  He told the examiner that he last worked 15 years ago as a farmer, but cannot perform physical work anymore.  Radiographic imaging studies revealed mild degenerative joint disease on multiple levels.  The examiner opined that the Veteran's current age-related arthritis is less likely than not incurred in or caused by the claimed in-service injury as he did not have any signs of injury that would cause traumatic degenerative joint disease.  The examiner explained that the Veteran's post-military vocation (farming) and morbid obesity has caused his current spine condition.  Furthermore, the examiner opined that the Veteran's age-related arthritis was not related to his military service because he believed that performing routine functions and jumping in and out of trucks for two years would not cause age-related changes as shown on x-rays.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of degenerative joint disease.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnosis properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current low back disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran. 

Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current low back disability and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between the low back disability and service; therefore, the Board attaches greater probative weight to the VA examination opinion than to the Veteran's lay statements.

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's current low back disability was not incurred in service, and may not be presumed to have been incurred therein.  Therefore, the claim for service connection for a low back disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Leg and Knee Disabilities

The Veteran contends that events during service, including heavy lifting, jumping from trucks and falling from a moving truck, caused problems in both knees and both legs.  

First, the evidence of record demonstrates that the Veteran has a current bilateral knee disability.  He was diagnosed with degenerative joint disease of the bilateral knees in 1998. However, the Board notes that there are no other diagnoses for any leg disabilities found within the evidence of record.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability. See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319   (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

The Board remanded the claim for an examination to determine whether the Veteran had a current leg disorder.  The 2014 VA examination only diagnosed degenerative joint disease of the knees and did not indicate any diagnoses of the legs.  Significantly, during the prior 2010 VA examination the Veteran reported that the "left leg" condition "is the left knee as described above."  The Board further considered the Veteran's statements.  While the Veteran is competent to describe leg pain, he is not competent to diagnose a condition of the leg as it would require interpretation of symptoms and clinical testing along with knowledge of the various conditions that can affect the legs.  As a result, the most probative evidence reflects there is no current leg disability.  Accordingly, the claim for service connection for a leg disability is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Concerning the knees, however, as noted above, the Veteran does have a current diagnosis of degenerative joint disease of the bilateral knees.  Service treatment records show sick call visits for and reports of pain in the Veteran's knees and legs with more references to the left knee and leg.  The Veteran's entrance and separation examinations did not contain any leg or knee abnormalities.  During the discharge examination, the examiner wrote that the Veteran said his "legs sometimes give trouble at knee joints."  However, x-rays confirmed negative results for the knees at this time.  The Veteran also affirmatively denied any knee or leg symptoms on his Report of Medical History upon separation from service.  

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to cause his current bilateral knee disability, or to have caused chronic or continuous symptoms of a bilateral knee disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.  

As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether the Veteran had chronic symptoms in service or continuity of symptomatology since service have been shown.  

After a review of the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that while the Veteran did experience symptoms of a left knee injury in service it did not exhibit a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  Furthermore, the weight of the evidence shows that the Veteran's symptoms of a knee disability since service have not been continuous since discharge or within one year thereof to warrant presumptive service connection for a bilateral knee disability.  Id.

First, regarding chronic symptoms in service, the Board finds that, although the Veteran was treated for a left knee injury in service, he did not experience chronic symptoms of bilateral knee arthritis during service.  The evidence shows that the Veteran received treatment for a left knee sprain in March 1967.  August 1967 treatment records that reference this prior treatment for left knee pain do not report any further issues with the Veteran's knees and note that there is no history of trauma related to this pain.  

The service treatment records for the left knee during service does not establish chronic symptoms during this time as the x-rays showed negative results upon discharge from service.  The Veteran also affirmatively denied any knee pain upon separation.  As such, the Board finds that the Veteran did not experience chronic symptoms of a bilateral knee disability during service.  38 C.F.R. § 3.303(b).  Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.  

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a bilateral knee disability after service separation.  The Veteran has claimed that he was pushed out of a five-ton truck while in the Army and has been having knee and leg trouble ever since that time.  See Substantive Appeal, received April 12, 2011.  The Board finds that the Veteran is competent to describe symptoms of knee pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the more probative evidence does not show that Veteran has not reported continuous symptoms of knee pain since service.  The current statements, made in connection with his claim for benefits that maintain knee pain during and since service, are inconsistent with previous statements made during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character); Pond v. West, 12 Vet. App. 341, 345 (1999) (although Board must take into consideration the Appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The April 1968 examination performed in conjunction with his separation from service described the lower extremities as normal.  The Veteran denied any history of arthritis or rheumatism, bone, joint or other deformity, trick or locked knee on his Report of Medical History form.  Furthermore, the Veteran's record does not contain any treatment for the knees until decades after service.  This multi-year gap between treatments is one factor, among others such as the negative examination at separation, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  Thus, the more probative evidence does not show chronic symptoms or continuous treatment since service for these two incidents in service.  

The Board has weighed the Veteran's statements, as expressed throughout this decision, regarding continuity of symptomatology and finds that his current recollections and statements made in connection with these claims for benefits to be of lesser probative value.  See Pond, 12 Vet. App. at 341 (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

In addition, as shown above, a diagnosis of degenerative joint disease was not rendered for almost 30 years after the Veteran's discharge from service.  See November 2010 VA examination.  Degenerative joint disease is diagnosed primarily on clinical findings such as X-rays or specialized testing such as MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of a knee disability until 1998.  Additionally, the record does not indicate that the Veteran received treatment for bilateral knee arthritis or knee replacement during service or that he actually received treatment for any knee disability within the first year following service separation.  Therefore, a bilateral knee disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, a bilateral knee disability is currently shown and the evidence reflects an in-service event that the Veteran reported resulted in injury to the left knee.  The next question is whether there is a causal relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current bilateral knee disability and an in-service injury.

On VA examination in November 2010, the Veteran endorsed left knee pain related to jumping out of trucks during service.  He told the examiner that he did not recall treatment or medication for this injury during service.  The Veteran said that he worked as a farmer for about 35 years with no recollection of a left knee injury during that period.  He stated that his initial post-service care for his left knee was approximately 10 to 15 years after he was discharged from service.  The Veteran also said that he had a total left knee replacement 10 to 15 years ago.  He told the examiner that he last experienced bilateral knee pain about one year ago.  He also endorsed periods of left knee pain flare-ups that began three years ago, but that the pain has been stable for the past two years.  The Veteran told the examiner that his "left leg" pain is actually left knee pain.  After a review of medical records, taking the Veteran's history, and performing a physical examination, the examiner opined that the Veteran's left knee/left leg condition is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge including the June 1967 left leg sprain and/or the August 1967 left knee pain and is at least as likely as not a result of 35 years of post-service farm work driving a tractor.  The Board notes that the above conclusion as given without the benefit of a review of service medical records.  As a result, another VA examination was ordered.

In August 2014, the Veteran received another VA examination.  The examiner noted that the Veteran had a diagnosis for bilateral knee degenerative joint disease since 1998 and had a total left knee replacement in 1999.  X-rays continued to show mild degenerative joint disease in both knees.  After a review of the record and physical examination of the Veteran, the examiner opined that the Veteran did not have any signs of injury that would cause traumatic degenerative joint disease, and that it is less likely than not that the Veteran's current diagnosis is related to service.  The examiner explained that the Veteran's "bilateral knee degenerative joint disease was not caused by his military service, but rather due to his morbid obesity, age, and post-military activities.  I do not believe performing routine functions and jumping in and out of trucks for two years would cause age-related changes that are displayed on [the Veteran's] X-rays."  The examiner also said that the Veteran's morbid obesity puts stress on his knees and is causing his current orthopedic issues.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 
492 F.3d 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6 (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of bilateral knee arthritis.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnosis properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462.  The etiology of the Veteran's current bilateral knee disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran. 

Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current bilateral knee disability and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between the bilateral knee disability and service; therefore, the Board attaches greater probative weight to the VA examination opinions than to the Veteran's lay statements.

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's current bilateral knee disability was not incurred in service, and may not be presumed to have been incurred therein.  Therefore, the claim for service connection for a bilateral knee disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in March 2010, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the March 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  In the March 2010 VCAA Notice letter, VA requested that the Veteran provide any further information regarding the possibility of treatment records that had not already been obtained.  In response, the Veteran submitted a VCAA Notice Acknowledgment letter in March 2010 and stated that he had no further evidence to submit.  VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for private treatment records concerning mental health, low back and bilateral knee disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims in November 2010 and August 2014.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded these claims in June 2014.  The Board instructed the AOJ to schedule VA examinations and to then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for an acquired psychiatric disability with sleep disturbance is denied.

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left leg disability is denied.

Service connection for a right leg disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


